UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1089


In Re:   STEVEN LOUIS BARNES,

                Petitioner.




   On Petition for Writ of Mandamus.        (4:08-cv-00002-MBS-TER)


Submitted:   May 28, 2009                       Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven Louis Barnes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Louis Barnes petitions for a writ of mandamus

seeking an order addressing perceived injustices in the district

court.      We conclude that Barnes is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan    Ass’n,    860    F.2d     135,   138     (4th     Cir.    1988).         Further,

mandamus    is    a     drastic    remedy       and     should    only    be     used   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Barnes is not available by way of

mandamus.        Accordingly,       we   deny      the    petition       for     writ   of

mandamus.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented       in     the    materials

before    the    court    and     argument      would    not     aid   the     decisional

process.

                                                                       PETITION DENIED




                                            2